679 S.E.2d 839 (2009)
STATE of North Carolina
v.
Adrian Lemont McFADDEN.
No. 432P07.
Supreme Court of North Carolina.
June 17, 2009.
Adrian Lemont McFadden, Pro Se.
Christopher W. Brooks, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 3rd of November 2008 in this matter for a writ of certiorari to review the order of the Superior Court, Forsyth County, the following order was entered and is hereby certified to the Superior Court of that County:
Dismissed by order of the Court in conference, this the 17th of June 2009.